FILED
                            NOT FOR PUBLICATION                             AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TIMOTHY J. STAUDENMAIER,                         No. 14-55392

               Plaintiff - Appellant,            D.C. No. 8:12-cv-00619-JGB-AN

 v.
                                                 MEMORANDUM*
ORANGE COUNTY DEPARTMENT OF
EDUCATION,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Timothy J. Staudenmaier appeals pro se from the district court’s summary

judgment in his employment action alleging violations of the Age Discrimination

in Employment Act (“ADEA”) and the Americans with Disabilities Act (“ADA”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Diaz v. Eagle

Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th Cir. 2008). We affirm.

      To the extent Staudenmaier’s ADEA claim was based on events in 2000, the

district court properly granted summary judgment because Staudenmaier failed to

raise a genuine dispute of material fact as to whether his claim was timely. See

Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002) (explaining that

“discrete discriminatory acts are not actionable if time barred, even when they are

related to acts alleged in timely filed charges”; therefore, the charge “must be filed

within the 180– or 300– day time period after the discrete discriminatory act

occurred”). We do not consider the district court’s summary judgment with

respect to any other allegations related to Staudenmaier’s ADEA claim because

Staudenmaier does not raise those allegations on appeal. See Smith v. Marsh, 194
F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in

its opening brief are deemed waived.”).

      Because the district court dismissed Staudenmaier’s ADA claim on the

ground that he failed to exhaust, and Staudenmaier does not challenge that

determination on appeal, we do not consider Staudenmaier’s arguments regarding

the merits of his ADA claim.

      The district court did not abuse its discretion in denying Staudenmaier’s


                                           2                                    14-55392
motion to file an amended complaint because Staudenmaier failed to demonstrate

good cause for amending after the deadline. See Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 607, 609 (9th Cir. 1992) (setting forth standard of

review and “good cause” requirement to modify a scheduling order).

      Staudenmaier’s contention that the “federal rules of disclosure” were

violated is without merit.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      14-55392